869 P.2d 319 (1994)
Johnny L. HIGGINBOTHAM and Opal Martin, Petitioners,
v.
The Honorable Niles JACKSON, Judge of the District Court of Oklahoma County, State of Oklahoma, Respondent.
No. 82567.
Supreme Court of Oklahoma.
January 18, 1994.
Ordered Published February 22, 1994.[*]

ORDER
Original jurisdiction is assumed. Writ issued prohibiting Niles Jackson, District Judge, Oklahoma County, or any other assigned Judge from enforcing the order filed November 10, 1993 in Cause No. CJ-93-6324-65 on the docket of the District Court, Oklahoma County, styled Johnny Higginbotham, et al. v. Cox Cable of Oklahoma City, Inc. There is no statutory discovery method contained in the Oklahoma Discovery Code that requires a plaintiff in a personal injury lawsuit to execute in favor of the defendant a general medical authorization entitling defendant to obtain all of plaintiff's medical records. 12 O.S. § 2503(D)(3) qualifies the physician/patient privilege "to the extent that an adverse party in said proceeding may obtain relevant information regarding said condition by statutory discovery." 76 O.S. 1991 § 19(B) applies only to medical malpractice plaintiffs.
               /s/ Ralph B. Hodges
               Chief Justice
LAVENDER, V.C.J., and HARGRAVE, OPALA, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.
NOTES
[*]  Lavender, V.C.J., Simms, and Hargrave, JJ., dissented from Publication Order.